internal_revenue_service department of the treasury washington dc person to contact allan b seller i d telephone number refer reply to cc te_ge eoeg teb-plr-118498-00 date date number release date index number legend a b c x bond state dear sir or madam this in response to your letter requesting a ruling that based on all the facts and circumstances c does not have any role or relationship with b the qualified user that substantially limits b’s ability to exercise its rights including cancellation rights under the professional service agreement facts the bond was issued for the benefit of a a private_foundation that is exempt from federal income_taxation as an organization described in sec_501 a is the sole member of b b owns and operates a hospital and x medical clinics and employs the support and administrative staff necessary to operate such hospital and clinics part of the bond proceeds is to be used by b to finance the acquisition construction renovation and equipping of b’s hospital and clinics this includes an addition to and installation of equipment in an existing acute care clinic to be used as an ambulatory care medical clinic the new facility b now desires to amend the professional services agreement to require c to provide the physicians necessary to provide professional medical services at the new facility a is the sole member of b and b is the sole member of c b is exempt from federal income_taxation as an organization described in sec_501 other than a private plr-118498-00 foundation c is a taxable corporation and a state nonprofit corporation that provides professional services to b b appoint sec_3 of members of c’s board_of directors the chief_executive_officer of b is one of the members on c’s board_of directors one additional director of c’s must contemporaneously be a community representative appointed by b on b’s board_of directors b has the power to remove any member of c’s board_of directors that b appointed as a result of the members on c’s board_of directors are either appointed by or are on b’s board_of directors the only employees of c are the physicians who provide professional medical services at the medical clinics and hospital owned by b b has entered into a professional services agreement with c pursuant to which c agrees to provide all professional medical services to b as necessary in its x medical clinics and associated hospital under the terms of the professional services agreement c is prohibited from entering into any employment agreements or amendments thereof that result in private_business_use of the facilities by c or its employees the initial term of the professional services agreement is one year with an automatic renewal for successive one-year terms either party may terminate the agreement without cause upon days prior written notice to the other effective as of the end of any term b has the power to approve the following with respect to c amendments to articles of incorporation and bylaws capital budgets incurrence of long term debt and operating budgets strategic plans risk management policies human resources and benefit policies health plan payor or risk contracting agreements and merger consolidation dissolution or sale or transfer of assets other than in the ordinary course of business in addition c is required to obtain b’s approval of its proposed budget on an annual basis law and analysis sec_103 of the code provides in part that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that the exemption provided by subsection a shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines the term private_activity_bond as any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 sec_141 states that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit use as a member of the general_public is not private use sec_1_141-3 of the income_tax regulations provides that a management_contract with respect to financed property generally results in private plr-118498-00 business use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility the determination as to whether a management_contract within the meaning of sec_1_141-3 with respect to financed property results in private_business_use is based on all the facts and circumstances a management_contract is defined in sec_1_141-3 as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility for example a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physicians services to patients of a hospital are each treated as a management_contract revproc_97_13 1997_1_cb_632 sets forth certain operating guidelines or safe_harbor requirements for contracts to manage bond-financed facilities sec_5 describes a permissible management_contract that does not result in private_business_use this subsection requires in part that all compensation be based on a percentage of fees charged or a combination of a per-unit fee and a percentage of revenue or expense fee the term of the contract including renewal options must not exceed years the contract must be terminable by the qualified user on reasonable notice without penalty or cause at the end of the first year of the contract term this provision applies to contracts under which the service provider primarily provides services to third parties for example radiology services to patients section dollar_figure of revproc_97_13 requires that the service provider not have any role or relationship with the qualified user that in effect substantially limits the qualified user’s ability to exercise its rights including cancellation rights under the contract based on all the facts and circumstances a safe_harbor for this requirement is described in sec_5 however c and b are related and do not meet the safe_harbor under the facts of this request physicians are employed by c to provide professional medical services to patients of b at b’s medical clinics and associated hospital the provider service agreement has an initial term of one year and will automatically renew for successive terms of one year each unless either party terminates either party may terminate the agreement without cause upon days prior written notice to the other effective as of the end of any term b is the sole member of c and controls c through c’s board_of directors it also has the power to approve amendments to articles of incorporation and bylaws capital budgets incurrence of long term debt and operating budgets strategic plans risk management policies human resources and benefit policies health plan payor or risk contracting agreements and merger consolidation dissolution or sale or transfer of assets further b may terminate the professional services agreement annually with days written notice under the facts and circumstances of this case c could not prevent plr-118498-00 b from exercising its rights as described above conclusion based on the facts and circumstances presented c does not have any role or relationship with b that substantially limits b’s ability to exercise its rights including cancellation rights under the professional service agreement except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder specifically no opinion is expressed concerning whether the bond is tax-exempt this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant chief tax exempt bond branch enclosure copy for sec_6110 purposes
